Citation Nr: 1500036	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, previously claimed as including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disability.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty June 1977 to November 1977.  These matters come to the Board of Veterans' Appeals (Board) after an extensive adjudicative history that need not be repeated here.  It is sufficient to state that the Veteran's claim of entitlement to service connection for an acquired psychiatric disability comes to the Board on appeal from a December 1997 rating decision.  His claim of entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disability, and his claim of entitlement to TDIU come to the Board on appeal from a December 2009 rating decision.  Both the December 1997 and December 2009 rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In March 2013, the claim of entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disorder, was reopened.  Further, in the March 2013 decision, the Board remanded each of the Veteran's claims for additional development.  These claims were most recently before the Board in April 2014 when they were again remanded for additional development.  The claims now return for appellate review.

As a preliminary matter, the evidence of record includes an indication that the Veteran appointed a Veterans Service Organization (VSO) as his representative.  This VSO is listed as his representative in the Veterans Benefit Management System (VBMS); however, there is no documentation that the VSO has been properly appointed.  In February 2014, the Board sent the Veteran a letter requesting clarification of his representation and/or whether he wished to represent himself.  In a response, dated in March 2014, the Veteran stated he wished to represent himself. Consequently, despite the fact that the VSO is listed as the Veteran's representative in VBMS, the Board finds that the Veteran does not have a properly appointed representative and is representing himself.

The issue of entitlement to service connection to an acquired psychiatric disability, and entitlement to a TDIU based on service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

With resolution of all doubt in his favor, the Veteran's chronic headaches are related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for chronic headaches is met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for chronic headaches is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that he has chronic headaches that are related to headaches that occurred during his active duty service. 

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added). A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

As noted in the April 2014 Remand, the Veteran has stated that his headaches pre-existed service but were aggravated by service.  The Veteran, however, also stated that the conditions were not disabling at the time of entrance, although he did have a history of a disability.  The Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's headaches pre-existed service or that his headaches clearly and unmistakably were not aggravated by service.  Therefore, the Veteran is presumed to be sound at entrance into service.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation. Wagner, 370 F.3d at 1097.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection (the in-service element) is established.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("When VA fails to carry its burden as to either pre-existence or lack of aggravation," the Veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service." (quoting Wagner, 370 F.3d at 1094)).

In July 2013, the Veteran underwent a VA examination that resulted in a diagnosis of migraine headaches, including migraine variants.  The examiner opined that the Veteran's episodic headaches were not initiated or made worse by his active duty and, further, that they were most likely vascular with a tension component.  The examiner did not provide any rationale for that opinion and the Board remanded for an addendum opinion in April 2014.

An addendum opinion was provided in June 2014.  The VA examiner stated that it was less likely as not that his headaches were related to his active duty service because the Veteran's headaches started with a head injury which occurred prior to service.  The examiner further noted that there was no significant evidence of an increase of symptoms during active duty service and as such it was less likely than not that his headaches were aggravated beyond the natural progression of the disease by his active duty service.

As it has been determined that the Veteran was presumed sound upon entry and therefore the question of whether the Veteran's headaches are related to his active duty service is a question of direct service connection, the Board finds that the June 2014 addendum opinion stating that the Veteran's headaches are related to a head injury that existed prior to service and therefore are related to the headaches that the Veteran experienced during active duty service, the elements for service connection have been met.  Specifically, the Veteran has a current disability that has been etiologically linked to a disability suffered during service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for chronic headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is granted.



REMAND

In the March 2013 and April 2014 remands, the Board directed the RO to provide the Veteran with a VA examination to ascertain the nature of any current psychiatric disability, including, but not limited to PTSD, and to obtain an opinion as to whether any such disability was incurred in or due to his active duty.  

The Veteran was provided a VA examination in July 2013 in response to the March 2013 remand.  The examiner ultimately determined that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Based on this finding, the examiner did not render an etiological opinion.  Despite the July 2013 VA examiner's findings, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence of record included numerous diagnoses of psychiatric disabilities dated throughout the pendency of the appeal, including after the July 2013 VA examination (e.g., a September 2013 VA mental health medication management report included a diagnosis of major depressive disorder, recurrent).  Consequently, the requirement of demonstrating a current diagnosis of psychiatric disability had been met.  Therefore the Board found the opinion inadequate and remanded again for another examination.  

The Veteran was again afforded a VA examination in June 2014.  The examiner diagnosed the Veteran with major depressive disorder and determined that his major depressive disorder was less likely than not related to military service and less likely than not a continuation of the depression noted during service in October 1977.  Rather, etiology of current depression was more likely than not related to the Veteran's increased physical health concerns.  The examiner further opined that based on a review of the record and interview with the Veteran, it was less likely than not that psychiatric issues existing during the duration of the pending claim time had their onset in military service because following separation from the military it was early to mid-1990's before the Veteran reported any psychiatric difficulties.  The examiner noted a suicide gesture during the breakup of the Veteran's marriage in the early 1990's and was hospitalization on 3 occasions in the early 1990's for cocaine and alcohol abuse.  Given the time lag between discharge and first presentation of symptoms, the examiner determined that it was less likely than not that the Veteran's psychological problems in service were related to his currently diagnosed major depressive disorder.

Unfortunately, the Board finds that the examiner neglected to address treatment records that showed psychiatric complaints within a year of separation of service and again in the mid-1980s.  Specifically a July 1978 VA Form 10-10m provided a diagnosis of possible depressive neurosis.  Again in a March 1983 psychiatric consultation note it was determined that the Veteran had psychological problems including depression.  Moreover, the Veteran has noted in numerous statements that he had psychiatric treatment multiple times from 1978 to 1986.  While records have been requested from the Little Rock VAMC, it is unclear if all the records have been obtained.  See VA Form 10-7131 dated July 2009.  Notwithstanding, as the record does contain some treatment notes indicating that the Veteran did report psychiatric problems after separation from service and before the mid-1990s, an addendum opinion is required to address the additional treatment records. 

Additionally, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability and the grant of the claim of entitlement to service connection for headaches.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the issue of entitlement to service connection for an acquired psychiatric disability and the grant of service connection for chronic headaches because a decision on the latter claims may have an impact on the former claim. Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the June 2014 VA examiner.  If the examiner is unavailable then please obtain an addendum opinion from an appropriate examiner.  The purpose of the addendum opinion is to address psychiatric treatment records from the late 1970 and mid 1980s and determine if the Veteran's currently diagnosed major depressive disorder began during active service or is related to any incident of service.
	
(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the July 1978 VA Form 10-10m which provided a diagnosis of possible depressive neuroses, a March 1983 psychiatric consultation note which determined that the Veteran had psychological problems including depression, and numerous statements from the Veteran that he sought psychiatric treatment multiple times from 1978 to 1986.

 (c).  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file.
 (e).  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include any fear of hostile military terrorist activity.

(f). In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion.

2.  Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated. The RO should then consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet.App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


